FILED
                           NOT FOR PUBLICATION
                                                                               DEC 23 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FOSTER TAFT,                                     No. 21-55216

              Plaintiff-Appellant,               D.C. No.
                                                 2:20-cv-07856-MWF-E
 v.

VENTURA COUNTY MEDICAL                           MEMORANDUM*
CENTER; CAROL LASHBROOK,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                          Submitted December 7, 2021**
                              Pasadena, California

Before: W. FLETCHER and RAWLINSON, Circuit Judges, and
BENCIVENGO,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Cathy Ann Bencivengo, United States District Judge
for the Southern District of California, sitting by designation.
      Foster Taft appeals from an order of the district court dismissing his

complaint without leave to amend. Taft brought suit under 42 U.S.C. § 1983

against Ventura County Medical Center (“VCMC”) and Carol Lashbrook, a

VCMC records preparer, alleging a violation of the federal Health Insurance

Portability and Accountability Act (“HIPAA”). We have jurisdiction under 28

U.S.C. § 1291 and we affirm.

      Taft argues that his suit should not have been dismissed because § 1983

confers a private cause of action for violations of HIPAA. It is well established,

however, that HIPAA itself does not provide a private cause of action. Webb v.

Smart Document Sols., 499 F.3d 1078, 1081 (9th Cir. 2007). An alleged HIPAA

violation therefore cannot provide a basis for a § 1983 claim. Gonzaga Univ. v.

Doe, 536 U.S. 273, 282–83 (2002) (“We now reject the notion that our cases

permit anything short of an unambiguously conferred right to support a cause of

action brought under § 1983.”).

      Taft further argues that the district court erred in denying leave to amend his

complaint to add a cause of action under the Privacy Act of 1974, 5 U.S.C. § 552a.

A district court’s denial of leave to amend a complaint is presumed improper

unless upon de novo review it is clear that “the complaint could not be saved by

any amendment.” Thinket Ink Info. Res. v. Sun Microsystems, 368 F.3d 1053, 1061


                                          2
(9th Cir. 2004). The Privacy Act of 1974 governs the privacy of records

maintained on individuals by agencies of the federal government. 5 U.S.C. §§

552a(1); 551(1). The Privacy Act does not apply to state hospitals, even if they

accept federal funding through Medicaid. St. Michael’s Convalescent Hosp. v.

State of California, 643 F.2d 1369, 1373–74 (9th Cir. 1981). Because VCMC is

not an agency of the federal government, the district court did not err in finding

that Taft’s proposed additional claims against VCMC and Lashbrook under the

Privacy Act would be futile.

      AFFIRMED.




                                          3